PER CURIAM.
The Petition for Writ of Certiorari reflected probable jurisdiction in this Court. We issued the Writ and have heard argu-ment of the parties. After hearing argu■ment and upon further consideration of the matter, we have determined that the Petition is without merit.
The District Court of Appeal held, and -we agree, the language of Central Farmers Trust Co. v. Pinkham, et al., 108 Fla. 355, 146 So. 563, is not authority for the contention of the petitioner. To the end that doubt be resolved we hold that the affairs of a corporation, even though substantially owned by a decedent, cannot be administered by decedent’s executor as assets of the decedent’s estate. If the Central Farmers Trust decision, supra, suggests to the contrary we recede to that extent.
The Writ must be and is hereby discharged and the Petition for Writ of Certi-orari is dismissed.
It is so ordered.
DREW, C. J., and THORNAL, O’CON-NELL, CALDWELL and HOBSON (Ret.), JJ., concur.